NEWSRELEASE For Immediate Release EMERITUS ANNOUNCES OPERATING RESULTS FOR FIRST QUARTER 2013 SEATTLE, WA, May 2, 2013 -Emeritus Corporation (NYSE: ESC), a national provider of senior living services, today announced its first quarter 2013 results. Operating Summary for First Quarter 2013 Compared to First Quarter 2012 · Community and management fee revenue increased 43.5% to $463.5 million · Adjusted EBITDAR increased $34.2 million, or 38.3%, to $123.5 million · Adjusted CFFO per share grew 10.3% to $0.43 · Total Portfolio Same Community (as defined below) average monthly revenue per occupied unit increased 2.9% to $4,007 · Total Portfolio Same Communityaverage occupancy improved 30 basis points to 86.3% Granger Cobb, President and Chief Executive Officer, commented, “We achieved solid growth in our total portfolio of communities in the first quarter, with improvements in occupancy and rate. We are very optimistic about theEmeritus growth profile as we expect to benefit from ongoing operating improvements and the embedded growth potential in our 482 communities, including the recently consolidated “HCP-133” communities. We are also pleased with the early integration of Nurse on Call home healthcare services into our Florida communities and the opportunity that it will provide in the coming years.” 2013 First Quarter Consolidated Results Community and management fee revenues increased $140.5 million, or 43.5%, to $463.5 million in the first quarter of 2013, compared to $323.0 million in the first quarter of 2012.The increase in revenues resulted primarily from the Company’s lease and ownership acquisition of 142 communities in the fourth quarter of 2012 and first quarter of 2013 that we previously managed for a joint venture (the“Blackstone JV”).The increase in revenues was also attributable to the Company’s fourth quarter 2012 acquisition of Nurse on Call, Inc.Additionally, revenues for those consolidated communities that Emeritus has continuously operated since January 1, 2012 (“Consolidated Same Community”) increased $8.3 million in the first quarter of 2013, as a result of improved rate per unit.As of March 31, 2013, the consolidated Emeritus portfolio consisted of 466 communities, of which 323 communities are included in the Company’s definition of Consolidated Same Community. Total average monthly revenue per occupied unit for the consolidated portfolio was $4,012 in the first quarter of 2013 compared to $4,115 in the first quarter of 2012.The consolidated rate decrease was attributable to the acquisition of the Blackstone JV communities, which have lower average rates than the legacy Emeritus communities.In the first quarter of 2013, total average occupancy for the consolidated portfolio was 86.4% compared to 86.6% in the first quarter of 2012.As a result of the Blackstone JV transaction, the Company added 133 leased communities and nine owned communities to its consolidated portfolio in the fourth quarter of 2012 and the first quarter of 2013; all but five of these communities have been managed by Emeritus since the second half of 2010.For all communities continuously under Emeritus management since January 1, 2012 (“Total Portfolio Same Community”), monthly revenue per occupied unit increased 2.9% from the first quarter of 2012 to 2013, and average occupancy improved by 30 basis points over the same period. 1 Community and ancillary operating expenses were $323.7 million in the first quarter of 2013 compared to $213.5 million in the 2012 period.The increase was due primarily to acquisition-related activities.Community operating expenses in the Consolidated Same Community portfolio increased $8.4 million, or 4.0%, due to increases in professional liability insurance, facility maintenance, salaries and benefits, taxes and licenses, supplies, and other expenses. Community and ancillary operating income grew $34.5 million, or 33.1%, to $139.0 million in the first quarter of 2013, compared to the first quarter of 2012.Community and ancillary operating income margin was 30.0% in the 2013 first quarter compared to 32.9% in the 2012 period.Total Portfolio Same Community operating margin was 32.4% in the 2013 first quarter, compared to 32.7% in the 2012 period. Excluding noncash stock-based compensation expenses, senior living general and administrative expenses as a percent of total operated senior living community revenue were 5.0% in the first quarter of 2013, compared to 4.8% in the first quarter of 2012.The increase primarily reflects increases in employee compensation and benefits as well as higher professional fees. For the first quarter of 2013, Adjusted EBITDAR increased $34.2 million, or 38.3%, to $123.5 million, with the increase primarily driven by the increase in community operating income.Adjusted CFFO per share increased 10.3% to $0.43 per share, compared to $0.39 per share in the first quarter of 2012. 2013 First Quarter Financing Activities In February 2013, Nurse On Call entered into a $50 million credit facility with a syndicate of banks.The loan has a four-year term with an initial interest rate equal to LIBOR plus 4.75%.Principal payments of $1.875 million are due quarterly. In March 2013, pursuant to an underwritten secondary public offering, certain Emeritus shareholders completed the sale of 7,973,600 shares of the Company’s common stock held by them.In connection with the underwriter’s exercise of its over-allotment option, the Company sold 1,196,040 newly issued shares and received net cash proceeds of $31.3 million. During the 2013 first quarter, the Company prepaid approximately $43 million of principal on notes payable to Health Care REIT, Inc.The weighted average interest rate on the principal reductions was 9.1%.During the second quarter of 2013, the Company intends to prepay $30 million of principal on notes payable to Ventas, Inc., which bears interest at 8.8%. 2013 Guidance Update The Company provides guidance for the Company’s existing portfolio and excludes the impact from future acquisitions and dispositions. The Company’s guidance for 2013 is as follows: · Community and management fee revenue in the range of $1.85 billion to $1.90 billion · Routine capital expenditures in the range of $28.0 million to $30.0 million · Senior living general and administrative expenses as a percent of total senior living operated revenue of approximately 4.9%, excluding non-cash stock-based compensation expenses · Adjusted CFFO in the range of $2.10 to $2.20 per share 2 Webcast and Conference Call The Company will host a webcast and conference call on Thursday, May 2, 2013, at 5:00 P.M. Eastern Time to discuss its financial results for the first quarter of 2013. The conference call will be webcast live over the internet from the Company’s web site at www.emeritus.com under the “Investors” section.The conference call can also be accessed by dialing (877) 705-6003, or for international participants (201) 493-6725.A replay of the conference call will be available after 8:00 P.M. Eastern Time on Thursday, May 2, 2013, until midnight Eastern Time on Thursday, May 9, 2013.The dial-in numbers for the replay are (877) 870-5176 or, for international participants, (858) 384-5517.To access the telephonic replay, enter the conference ID 412664. Non-GAAP Financial Measures Adjusted EBITDA/EBITDAR and CFFO are financial measures of operating performance that are not calculated in accordance with U.S. generally accepted accounting principles (“GAAP”).The Company believes that these non-GAAP measures are useful in identifying trends in day-to-day performance because they exclude items that are of little or no significance to operations and provide indicators to management of progress in achieving optimal operating performance.In addition, these measures are used by many research analysts and investors to evaluate the performance and the value of companies in the senior living industry.The Company strongly urges you to review the reconciliation of net loss to Adjusted EBITDA/EBITDAR and the reconciliation of net cash provided by operating activities to CFFO, provided below, along with the Company’s consolidated balance sheets, statements of operations, and statements of cash flows.The Company defines Adjusted EBITDA/EBITDAR and CFFO and provides other information about these non-GAAP measures in the Company’s Quarterly Report on Form 10-Q for the three months ended March 31, 2013, to be filed with the Securities and Exchange Commission. The table below shows the reconciliation of net loss to Adjusted EBITDA/EBITDAR for the three months ended March 31, 2013 and 2012 (in thousands): Three Months Ended March 31, Net loss $ ) $ ) Depreciation and amortization Interest income ) ) Interest expense Net equity losses for unconsolidated joint ventures 12 Income tax provision Amortization of above/below market rents Amortization of deferred gains ) ) Gain on early extinguishment of debt ) – Stock-based compensation Change in fair value of derivative financial instruments (5 ) Deferred revenue ) Deferred straight-line rent Impairment of long-lived assets – Transaction costs Self-insurance reserve adjustments Adjusted EBITDA Community lease expense, net Adjusted EBITDAR $ $ 3 The following table shows the reconciliation of net cash provided by operating activities to CFFO, and CFFO as adjusted for transaction costs and self-insurance reserves related to prior years (in thousands): Three Months Ended March 31, Net cash provided by operating activities $ $ Changes in operating assets and liabilities, net ) ) Repayment of capital lease and financing obligations ) ) Recurring capital expenditures ) ) Distributions from unconsolidated joint ventures (1) 26 Cash From Facility Operations Transaction costs Self-insurance reserve adjustments, prior years Adjusted Cash From Facility Operations $ $ CFFO per share $ $ Adjusted CFFO per share Excludes distributions resulting from the Blackstone JV transaction, the sale of communities, and refinancing of debt. Recurring capital expenditures are actual costs incurred to maintain the Company’s communities for their intended business purpose and exclude expenditures for community acquisitions, expenditures incurred in the months immediately following acquisition (and specifically excludes the $30.0 million capital commitment under the lease for the former Blackstone JV communities), new construction and expansions, ROI-designated projects, computer hardware and software, and vehicles. For a more detailed understanding of Emeritus, please refer to the Company’s Quarterly Report on Form 10-Q for the three months ended March 31, 2013, to be filed with the SEC, or visit the Company’s web site at www.emeritus.com to obtain copies. About Emeritus Emeritus Senior Living is the nation’s largest assisted living and memory care provider, with the ability to serve nearly 50,000 residents. Over 30,000 employees support more than 480 communities throughout 45 states coast to coast. Emeritus offers the spectrum of senior residential choices, care options and life enrichment programs that fulfill individual needs and promote purposeful living throughout the aging process. Its experts provide insights on senior living, care, wellness, brain health, caregiving and family topics at www.Emeritus.com, which also offers details on the organization’s services. Emeritus’ common stock is traded on the New York Stock Exchange under the symbol ESC. “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995:A number of the matters and subject areas discussed in this report that are not historical or current facts deal with potential future circumstances, operations, and prospects.The discussion of such matters and subject areas is qualified by the inherent risks and uncertainties surrounding future expectations generally, and also may materially differ from our actual future experience as a result of such factors as: the effects of competition and economic conditions on the occupancy levels in our communities; our ability under current market conditions to maintain and increase our resident charges without adversely affecting occupancy levels; successfully integrating home health agency services into our senior living communities; uncertainties regarding government-reimbursement programs for our services; increases in interest costs as a result of refinancings; our ability to control community operation expenses without adversely affecting the level of occupancy and the level of resident charges; our ability to generate cash flow sufficient to service our debt and other fixed payment requirements; 4 our ability to find sources of financing and capital on satisfactory terms to meet our cash requirements to the extent that they are not met by operations, and uncertainties related to professional liability and workers’ compensation claims.We have attempted to identify, in context, certain of the factors that we currently believe may cause actual future experience and results to differ from our current expectations regarding the relevant matter or subject area.These and other risks and uncertainties are detailed in our reports filed with the Securities and Exchange Commission, including “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2012 filed with the SEC.The Company undertakes no obligation to update the information provided herein. Contact: Investor Relations (206) 298-2909 Media Contacts: Liz Brady Liz.brady@icrinc.com 646-277-1226 Sari Martin Sari.martin@icrinc.com 203-682-8345 5 EMERITUS CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (In thousands, except share data) ASSETS March 31, December 31, Current Assets: Cash and cash equivalents $ $ Short-term investments Trade accounts receivable, net of allowance of $7,871 and $7,179 Other receivables Tax, insurance, and maintenance escrows Prepaid insurance expense Deferred tax asset Other prepaid expenses and current assets Total current assets Investments in unconsolidated joint ventures Property and equipment, net of accumulated depreciation of $577,386 and $533,710 Restricted deposits and escrows Goodwill Other intangible assets, net of accumulated amortization of $35,752 and $47,547 Other assets, net Total assets $ $ LIABILITIES, SHAREHOLDERS' EQUITY AND NONCONTROLLING INTEREST Current Liabilities: Current portion of long-term debt $ $ Current portion of capital lease and financing obligations Trade accounts payable Accrued employee compensation and benefits Accrued interest Accrued real estate taxes Accrued insurance liabilities Other accrued expenses Deferred revenue Unearned rental income Total current liabilities Long-term debt obligations, less current portion Capital lease and financing obligations, less current portion Deferred gain on sale of communities Deferred straight-line rent Other long-term liabilities Total liabilities Redeemable noncontrolling interest Commitments and contingencies Shareholders' Equity and Noncontrolling Interest: Preferred stock, $0.0001 par value.Authorized 20,000,000 shares, none issued – – Common stock, $0.0001 par value.Authorized 100,000,000 shares, issued and outstanding 47,364,944 and 45,814,988 shares 5 5 Additional paid-in capital Accumulated deficit ) ) Total Emeritus Corporation shareholders' equity Noncontrolling interest Total shareholders' equity Total liabilities, shareholders' equity, and noncontrolling interest $ $ 6 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (In thousands, except per share data) Three Months Ended March 31, Revenues: Community and ancillary services revenue $ $ Management fees Community and management fee revenue Reimbursed costs incurred on behalf of managed communities Total operating revenues Expenses: Community and ancillary operations General and administrative Transaction costs Impairments of long-lived assets – Depreciation and amortization Community leases Costs incurred on behalf of managed communities Total operating expenses Operating income from continuing operations Other income (expense): Interest income Interest expense ) ) Change in fair value of derivative financial instruments 5 ) Net equity losses for unconsolidated joint ventures ) ) Other, net Net other expense ) ) Loss from operations before income taxes ) ) Provision for income taxes ) ) Net loss ) ) Net (income) loss attributable to the noncontrolling interests ) 14 Net loss attributable to Emeritus Corporation common shareholders $ ) $ ) Basic and diluted loss per common share attributable to Emeritus Corporation common shareholders $ ) $ ) Weighted average common shares outstanding 7 EMERITUS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands) Three Months Ended March 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of above/below market rents Amortization of deferred gains ) ) Gain on early extinguishment of debt ) – Impairments of long-lived assets – Amortization of loan fees Allowance for doubtful receivables Equity investment losses 12 Stock-based compensation Change in fair value of derivative financial instruments (5
